 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VILAYCHITH KHOUANMANY,                           No. 2:17-cv-01326-TLN-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED STATES MARSHALS, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se with claims arising under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 28, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 73.) Plaintiff

23   has filed objections to the findings and recommendations (ECF No. 75) and the Sacramento

24   Sheriff’s Department has filed a response thereto (ECF No. 80).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the Court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed March 28, 2019, are adopted in full; and

 3          2. Defendants Jones, Gaskin-Bailey, Yao, and Deppe are DISMISSED without prejudice.

 4

 5   Dated: July 11, 2019

 6

 7

 8
                                    Troy L. Nunley
 9                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
